Citation Nr: 0715457	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-07 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating in excess of 20 percent for thoracic 
spine arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's last VA examination for the disability at issue 
was more than 4 years ago; at that time he indicated that he 
was losing 10 days of work a year due to the thoracic spine 
disability.  The record does not specify whether he receives 
medical treatment for the disability (it is noted that he 
takes over-the-counter medications). Furthermore, the 
diagnostic criteria for evaluating diseases and injuries of 
the spine were revised during the pendency of the veteran's 
claim, effective September 26, 2003.  The VA examination 
report of record simply does not address the presence or 
absence of all symptoms in the criteria for rating the 
veteran's service-connected thoracic spine disability.  
Moreover (as alleged by the veteran's representative), 
neither the January 2003 VA examination report nor the other 
evidence of record provides a clear picture as to the 
functional impairment due to incoordination, weakened 
movement, excess fatigability on use, and pain or the 
functional impairment during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, a new VA examination is indicated. 

Inasmuch as the case is being remanded anyway, there is an 
opportunity to correct any technical notice deficiencies 
without additional delay..

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding effective dates of 
awards.

2.  The RO should ascertain whether the 
veteran has received any treatment for his 
thoracic spine disability since January 
2003, and with his cooperation secure 
copies of complete records of all such 
treatment.  

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service-
connected thoracic spine disability.  The 
veteran's claims file must reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies, 
specifically including ranges of motion, 
should be completed.

a.  The examiner should describe the 
current state of the veteran's thoracic 
spine, noting whether there is ankylosis 
and, if so, the degree thereof.  Range of 
motion studies should encompass forward 
flexion, extension, lateral flexion, and 
identifying whether any excursion of 
motion accompanied by pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described, and to the extent possible 
functional impairment due such factors 
should be reported in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  

b.  The examiner should ascertain whether 
the veteran has had incapacitating 
episodes (periods of acute signs and 
symptoms of intervertebral disc syndrome 
requiring bed rest prescribed by a 
physician and treatment by a physician) of 
thoracic disc disease over the past 12 
months and, if so, also ascertain the 
extent of such episodes (in terms of weeks 
of incapacitation during the past year).

c.  The examiner should identify 
neurological symptoms due to the service-
connected thoracic spine disability, and 
describe in detail the nature and extent 
of such symptoms.  The examiner should 
opine whether the veteran's service 
connected thoracic spine disability 
reflects moderate intervertebral disc 
syndrome with recurring attacks, severe 
intervertebral disc syndrome with 
recurring attacks and intermittent relief, 
or pronounced intervertebral disc syndrome 
with little intermittent relief.

d.  The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must explain the rationale 
for all opinions given.

3.  The RO should then readjudicate claim, 
specifically considering both the former 
(prior to September 26, 2003) and the 
revised (effective September 26, 2003) 
criteria for rating spine disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, an 
appropriate supplemental statement of the 
case must be issued and the veteran and 
his representative must have opportunity 
to respond before the case is returned to 
the Board.
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


